02/07/2020
                 IN THE SUPREME COURT OF TENNESSEE
                            AT NASHVILLE
                                October 3, 2019 Session

        JAMES A. DUNLAP, JR. v. BOARD OF PROFESSIONAL
     RESPONSIBILITY OF THE SUPREME COURT OF TENNESSEE

            Direct Appeal from the Chancery Court for Davidson County
                    No. 18-449-II     Don R. Ash, Senior Judge
                     ___________________________________

                            No. M2018-01919-SC-R3-BP
                       ___________________________________


        A Board of Professional Responsibility hearing panel decided that an attorney
should be suspended for one year for violating Tennessee Rules of Professional Conduct
3.3 (candor toward the tribunal), 3.5(a) (impartiality and decorum of the tribunal), 8.4(c)
(conduct involving dishonesty, fraud, deceit, or misrepresentation), and 8.4(d) (conduct
that is prejudicial to the administration of justice). The attorney appealed, and the trial
court affirmed. After careful review, we affirm the judgment of the trial court.

        Tenn. Sup. Ct. R. 9, § 33.1(d); Judgment of the Trial Court Affirmed

SHARON G. LEE, J., delivered the opinion of the Court, in which JEFFREY S. BIVINS, C.J.,
and CORNELIA A. CLARK and HOLLY KIRBY, JJ., joined. ROGER A. PAGE, J., not
participating.

James A. Dunlap, Jr., Atlanta, Georgia, Pro Se.

Sandy Garrett and Jerry D. Morgan, Brentwood, Tennessee, for the appellee, Board of
Professional Responsibility of the Supreme Court of Tennessee.

                                       OPINION

                                            I.

                         Background and Disciplinary Action

       In August 2013, James A. Dunlap, Jr., a Georgia lawyer, was admitted to practice
pro hac vice on behalf of Tri-Cities Holdings, LLC, which proposed to operate an
outpatient methadone clinic in Johnson City, Tennessee. To provide these health services,
Tri-Cities Holdings had to obtain a Certificate of Need from the Tennessee Health
Services and Development Agency (HSDA). See Tenn. Code Ann. § 68-11-1607(a)(4)
(2013). In March 2013, Tri-Cities Holdings applied for the Certificate of Need and gave
the required public notice, including notice to state, county, and local government
officials in Johnson City.1 Tri-Cities Holdings also had to obtain a license from the
Tennessee Department of Mental Health and Substance Abuse Services (TMH).2 TMH
had to conduct an independent review of the application to ensure the accuracy and
completeness of the information provided. See id. § 68-11-1608(a) (2013).

        While its Certificate of Need application was pending, Tri-Cities Holdings filed
the first of three federal lawsuits related to the proposed methadone clinic. In April 2013,
Mr. Dunlap filed suit for Tri-Cities Holdings against the City of Johnson City,
Tennessee,3 in the United States District Court for the Eastern District of Tennessee
(Tri-Cities I). The lawsuit sought a declaratory judgment that the city’s zoning ordinance
concerning methadone clinics violated the Rehabilitation Act of 1973, 29 U.S.C. § 701 et
seq., and the Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq.
Tri-Cities Holdings LLC v. City of Johnson City, No. 2:13-CV-108, 2013 WL 2635337,

       1
         (c)(1) Each application shall be commenced by the filing of a letter of intent. . . . At the
       time of filing, the applicant shall cause the letter of intent to be published in a newspaper
       of general circulation in the proposed service area of the project.

       ....

       (3) Applications for a certificate of need . . . shall be filed within five (5) days from the
       date of publication of the letter of intent. Within ten (10) days of the filing of an
       application for a nonresidential substitution-based treatment center for opiate addiction
       with the agency, the applicant shall send a notice to the county mayor of the county in
       which the facility is proposed to be located, the member of the house of representatives
       and the senator of the general assembly representing the district in which the facility is
       proposed to be located, and to the mayor of the municipality, if the facility is proposed to
       be located within the corporate boundaries of a municipality, by certified mail, return
       receipt requested, informing such officials that an application for a nonresidential
       methadone treatment facility has been filed with the agency by the applicant.

Tenn. Code Ann. § 68-11-1607(c)(1), (3) (2013).
       2
         The department of mental health and substance abuse services shall license services and
       facilities operated for persons with mental illness and/or serious emotional disturbance or
       in need of alcohol and drug abuse prevention and/or treatment services.

Tenn. Code Ann. § 33-2-403(a) (Supp. 2013).
       3
         The complaint also named as defendants the Johnson City Board of Commissioners and the
Johnson City Board of Zoning Appeals. We refer to these entities as “Johnson City.”

                                                   -2-
at *2 (E.D. Tenn. June 12, 2013). Tri-Cities Holdings requested an injunction restraining
Johnson City from withholding the necessary permits for operation of a methadone clinic.
Id. On June 12, 2013, the federal court dismissed the action without prejudice, finding
that Tri-Cities Holdings’ claims were not ripe for disposition while its Certificate of Need
application was pending before HSDA. Id. at *6. Tri-Cities Holdings did not appeal this
decision.

       On June 26, 2013, HSDA denied Tri-Cities Holdings’ application for a Certificate
of Need.4 According to a statement by an HSDA board member, the denial was based on
a lack of need for the proposed services because other effective treatment options for
opiate addiction were available in the area. TMH had also concluded that there was no
need for the proposed services.

       On July 2, 2013, Mr. Dunlap, on behalf of Tri-Cities Holdings, filed an
administrative appeal of the denial of the Certificate of Need with the Tennessee
Secretary of State Administrative Procedures Division. The appeal was assigned to
Administrative Law Judge Kim Summers.

       On July 8, 2013, Mr. Dunlap filed suit for Tri-Cities Holdings (Tri-Cities II) in the
United States District Court for the Middle District of Tennessee naming HSDA and
Johnson City as defendants. The complaint alleged that HSDA and Johnson City had
invalid ordinances, statutes, and regulations; discriminated against disabled persons; and
failed to provide a reasonable accommodation or modification in violation of the
Rehabilitation Act of 1973 and the ADA. Tri-Cities Holdings asserted also that HSDA
erred in denying the Certificate of Need application. Tri-Cities II was transferred to the
United States District Court for the Eastern District of Tennessee. Tri-Cities Holdings
LLC v. Tenn. Health Servs. & Dev. Agency, No. 3:13-0669, 2013 WL 6019374, at *1
(M.D. Tenn. Nov. 13, 2013) (Order).

       On July 25, 2013, Mr. Dunlap wrote to the Administrative Procedures Division
requesting that HSDA, as an accommodation under the ADA, allow Tri-Cities Holdings
to open a treatment center in Johnson City. Mr. Dunlap stated that he would be asking the
federal court in Tri-Cities II to stay the administrative appeal.

       On July 28, 2013, Mr. Dunlap wrote directly to Judge Summers requesting her to
provide, under the ADA, a reasonable modification of all applicable state and local rules
to allow Tri-Cities Holdings to locate its treatment center in Johnson City. Mr. Dunlap

       4
         HSDA may grant a Certificate of Need only when the proposed services are “necessary to
provide needed health care in the . . . [proposed service area], can be economically accomplished and
maintained, and will contribute to the orderly development of [an] adequate and effective health care”
system. Tenn. Code Ann. § 68-11-1609(b) (2013).

                                                -3-
also requested a stay of the administrative appeal while Tri-Cities II was pending. He did
not inform Judge Summers that the federal court had previously dismissed Tri-Cities I
because of the ongoing Certificate of Need application. Counsel for HSDA opposed Mr.
Dunlap’s request for a stay, asserting that Tri-Cities Holdings needed to exhaust its
administrative remedies before Tri-Cities II was ripe for judicial review. Mr. Dunlap then
sent another letter asking Judge Summers to stay the appeal, asserting that the
administrative appeal claims were included as pendent claims in Tri-Cities II. Although
Mr. Dunlap’s letter stated that he was attaching a copy of the Tri-Cities II complaint, he
only attached a copy of the title and index pages of the complaint.

       After a July 31, 2013 telephonic scheduling conference, Judge Summers entered
an order stating that she would conduct a conference call on September 5, 2013, before
setting the administrative appeal for hearing or ruling on Tri-Cities Holdings’ request for
a stay of the appeal.

       After the conference call on September 5, 2013, Judge Summers held the
administrative appeal in abeyance and scheduled another conference call for November 5,
2013. The purpose of the November call was to discuss the status of the related federal
case based on Judge Summers’ understanding that the federal case had not been resolved.
       On November 5, 2013, Judge Summers held a third telephonic scheduling
conference with counsel. After Mr. Dunlap advised her that the status of the federal case
had not changed, Judge Summers again held the appeal in abeyance and scheduled
another conference call for January 10, 2014.

       Meanwhile in Tri-Cities II, Johnson City moved for a stay and dismissal. The
bases of the motion for stay were that Tri-Cities II had been filed in the Middle District in
defiance of the Eastern District’s dismissal of Tri-Cities I and that Tri-Cities Holdings
had not obtained a Certificate of Need. Mr. Dunlap expressed disagreement with the
ripeness ruling in Tri-Cities I and suggested that Tri-Cities II should proceed because the
administrative appeal was on hold awaiting direction from the federal court. A magistrate
judge from the Eastern District expressed concern that the administrative appeal had been
stayed at Mr. Dunlap’s request. On December 10, 2013, the magistrate judge entered an
order, finding that the filing of Tri-Cities II in the Middle District was “rather obvious
judge-shopping” that showed “a contemptuous attitude toward” the court’s earlier
decision. The magistrate judge stayed discovery, concluding that the district judge would
not change his opinion in Tri-Cities I that Tri-Cities Holdings had to exhaust its
administrative remedies before the federal court would hear the ADA claims in Tri-Cities
II. He also held that the ruling of the court in Tri-Cities I was binding on Tri-Cities
Holdings, thus it had to complete the administrative appeal. According to the magistrate
judge, Mr. Dunlap’s efforts to obtain a stay in the administrative appeal contradicted



                                            -4-
Tri-Cities Holdings’ professed need for a quick resolution of its request for a Certificate
of Need.

        On January 8, 2014, Judge Summers emailed Mr. Dunlap and HSDA’s counsel to
see if there were new developments in the case. Within minutes, Mr. Dunlap responded
that there were no new developments and suggested that Judge Summers stay the appeal
for another sixty days, despite the December 10, 2013 ruling in Tri-Cities II. HSDA’s
counsel stated there had been new developments, and he would submit a filing to that
effect. Based on these responses, Judge Summers did not have the January 10, 2014
conference call.

        On March 7, 2014, HSDA’s counsel moved to set a hearing date for the
administrative appeal and attached a copy of the magistrate judge’s December 10, 2013
order. On March 11, 2014, Mr. Dunlap responded by filing an “Objection to Motion to
Set Hearing and Demand for Reasonable Modification under the ADA.” He asserted that
under federal law, Judge Summers had to issue the Certificate of Need without a hearing
as a reasonable modification under the ADA. Mr. Dunlap stated that Judge Summers’
failure to issue the Certificate of Need would create a cause of action against her and the
tribunal (that is, the Administrative Procedures Division of the Secretary of State). He
added that Tri-Cities Holdings might request that the United States Department of Justice
include Judge Summers and the tribunal in an ADA enforcement action. Mr. Dunlap
declared that the administrative appeal amounted to a “scheme or artifice” to violate the
ADA; that Tri-Cities Holdings’ opposing parties were trying to enlist Judge Summers to
be their “fixer”; and that Judge Summers would risk “aiding and abetting” the opposing
parties if she were to move forward with the administrative appeal.

                          Revocation of Admission Pro Hac Vice

       On March 14, 2014, Judge Summers sua sponte issued an order revoking Mr.
Dunlap’s admission to appear pro hac vice. Judge Summers found that Mr. Dunlap never
disclosed that the federal court had dismissed Tri-Cities I as not ripe for disposition
because Tri-Cities Holdings’ application for a Certificate of Need had not yet been
granted or denied; never disclosed the federal court’s stay in Tri-Cities II in deference to
the administrative appeal; threatened to join her and the tribunal in a federal action should
the administrative appeal be set for hearing; threatened Judge Summers and the tribunal
with an ADA enforcement action by the United States Department of Justice; and
misrepresented the status of the federal case to coerce a decision without a hearing in
favor of Tri-Cities Holdings. Judge Summers concluded that this conduct violated
Tennessee Rules of Professional Conduct (RPC) 3.3 (candor toward the tribunal), 3.5
(impartiality and decorum of the tribunal), and 8.4 (misconduct), and breached the
conditions on which Mr. Dunlap had been granted admission pro hac vice.


                                            -5-
       On April 2, 2014, Judge Summers denied Mr. Dunlap’s motion for reconsideration
of the order revoking his admission. Judge Summers’ order, among other things, noted
that Mr. Dunlap provided no authority for his position that the Certificate of Need should
be granted without a hearing and that “advancing that position under the threat of legal
action far exceed[ed] simply pointing out to the tribunal its obligations under law and
potential penalties for noncompliance.”

       Judge Summers also denied Mr. Dunlap’s motion for recusal. Judge Summers
noted that she had stayed the appeal over HSDA’s objection and past the 180-day
statutory deadline for a hearing5 based on Mr. Dunlap’s request and his representations
that the federal court needed to first address issues relating to the ADA. She added that
the revocation of Mr. Dunlap’s admission did not result from bias or retaliation. Instead,
the revocation was based on Mr. Dunlap’s failure to provide relevant information about
the federal action and from his threats and unprofessional conduct toward the tribunal.

        Mr. Dunlap appealed the order revoking his admission pro hac vice to the
Chancery Court for Davidson County. In December 2014, the chancery court affirmed,
finding that substantial and material evidence supported Judge Summers’ conclusion that
Mr. Dunlap misrepresented the status of federal litigation to coerce a decision in favor of
Tri-Cities Holdings. The chancery court observed that “[n]o lawyer is entitled to use
threats and intimidation to force a judge to perform a discretionary act and such conduct
evinces a persistent resolve to undermine and to bend the justice system to that lawyer’s
will.”6

       Tri-Cities Holdings appealed, and the Court of Appeals affirmed the chancery
court. Tri-Cities Holdings, LLC v. Tenn. Health Servs. & Dev. Agency, No.
M2015-00058-COA-R3-CV, 2016 WL 721067, at *1 (Tenn. Ct. App. Feb. 22, 2016).
The Court of Appeals held that the revocation of Mr. Dunlap’s admission was appropriate
because he had violated RPCs 3.3, 3.5, and 8.4. Id. at *10. The Tennessee Supreme Court
denied Tri-Cities Holdings’ application for permission to appeal. Tri-Cities Holdings,
LLC v. Tenn. Health Servs. & Dev. Agency, No. M2015-00058-SC-R11-CV (Tenn. June
23, 2016) (Order).

       Meanwhile, on May 19, 2014, Mr. Dunlap filed a third federal lawsuit for
Tri-Cities Holdings in the United States District Court for the Middle District of
Tennessee (Tri-Cities III). Tri-Cities Holdings sued Judge Summers in her official


       5
           See Tenn. Code Ann. § 68-11-1610(d) (2013).
       6
           The chancellor also referred the matter to the Board of Professional Responsibility for
investigation.

                                                 -6-
capacity as an administrative law judge.7 The lawsuit alleged that Judge Summers
intentionally violated the ADA by failing to grant a Certificate of Need to Tri-Cities
Holdings as a reasonable modification, that she retaliated against Tri-Cities Holdings and
Mr. Dunlap by making biased and false allegations that Mr. Dunlap misrepresented the
status of federal litigation, and that she failed to schedule a final hearing in the
administrative appeal within the 180-day statutory deadline. The United States District
Court for the Middle District of Tennessee transferred the case to the Eastern District,
which granted the defendants’ motion for summary judgment and dismissed the case with
prejudice. Tri-Cities Holdings LLC v. Tenn. Admin. Procedures Div., 260 F. Supp. 3d
913, 917 (E.D. Tenn. 2017), aff’d, 726 F. App’x 298 (6th Cir. 2018), cert. denied, 139 S.
Ct. 126, 202 L. Ed. 2d 33 (2018). The federal court found that “Mr. Dunlap was clearly
less than candid with the administrative tribunal, misrepresented various matters, and
tried to obstruct the orderly progression of the administrative appeal.” Id. at 931.

                                         Disciplinary Action

        Under Tennessee Supreme Court Rule 19, an attorney admitted pro hac vice must
follow the Tennessee Rules of Professional Conduct. Tenn. Sup. Ct. R. 19(d). Under
Tennessee Supreme Court Rule 9, section 8.1, the attorney is subject to the disciplinary
jurisdiction of this Court and its Board of Professional Responsibility (the Board) for
violating the RPCs. Tenn. Sup. Ct. R. 9, § 8.1.

       In November 2016, the Board filed a petition for discipline against Mr. Dunlap,
alleging that his conduct during the administrative appeal violated RPCs 3.1 (meritorious
claims and contentions), 3.2 (expediting litigation), 3.3(a)-(d), (g), (h) (candor toward the
tribunal), 3.5(a) (impartiality and decorum of the tribunal), 4.4(a) (respect for the rights
of third persons), and 8.4(a), (c), (d) (misconduct). In his response to the petition, Mr.
Dunlap denied that he had violated any RPCs, denied that his actions during the
administrative appeal constituted misconduct or were unethical, and denied that he had
misrepresented or failed to inform Judge Summers of the status of federal litigation.

       On November 1, 2017, a hearing panel of the Board heard the matter. The Board
presented the testimony of Judge Summers, and Mr. Dunlap testified and presented the
testimony of Nashville attorney James Higgins.



        7
          Other defendants included the Tennessee Secretary of State Administrative Procedures
Division; Tre Hargett, in his official capacity as Secretary of State, the Tennessee Department of Mental
Health and Substance Abuse Services; and E. Douglas Varney, in his official capacity as Commissioner
of the Tennessee Department of Mental Health and Substance Abuse Services. The lawsuit did not name
Johnson City or HSDA as defendants.

                                                  -7-
                               Testimony of Judge Summers

       Judge Summers testified that she had been an administrative law judge in the
Administrative Procedures Division of the Secretary of State for almost six years. She
had handled administrative actions for state agencies and boards, including medical
services appeals, safety forfeiture cases, and personnel actions.

        Judge Summers explained there are specific statutory timeframes for
administrative appeals: the judge should hold an initial pre-hearing conference within
fifteen days after the filing of the appeal petition; the hearing should be held within 180
days of the petition’s filing; and an initial order should be entered within sixty days after
the hearing. See Tenn. Code Ann. § 68-11-1610(d)-(e). Judge Summers testified that
these deadlines could be waived and mainly protect petitioners so that cases do not
languish. Tri-Cities Holdings waived the deadlines over the objection of HSDA.

       Judge Summers explained that when she receives a case assignment, she contacts
the parties to set up a pre-hearing conference and asks whether the parties are interested
in mediation. If mediation is not an option, she discusses hearing dates with counsel. She
typically sets up the pre-hearing conference by email and then enters an order with
discovery deadlines and hearing dates.

       Judge Summers held an initial pre-hearing conference call with counsel for the
parties on July 31, 2013. Mr. Dunlap informed Judge Summers of pending litigation in
federal court that he said could resolve the administrative appeal and assured her that they
would hear from the federal court “very soon.” Mr. Dunlap also stated during the
conference call that he would ask the federal court to stay the administrative appeal if she
did not do so, as he had mentioned in a letter dated July 25, 2013, to the Administrative
Procedures Division. Counsel for HSDA noted his objection to a stay in correspondence
before the conference call. Based on this information, Judge Summers decided to stay the
administrative appeal and let the federal case play out. She did not see any harm to
HSDA in waiting for resolution of the federal case because Mr. Dunlap’s client,
Tri-Cities Holdings, was the petitioner in the case. Judge Summers scheduled another
conference call on September 5, 2013, to discuss the status of the federal litigation.

        During the conference call on September 5, 2013, Mr. Dunlap informed Judge
Summers that there had been no resolution of the federal case that would allow the
administrative matter to proceed. Judge Summers set another conference call for
November 5, 2013. During that call, Mr. Dunlap again told Judge Summers that the
federal case had not been resolved, so she scheduled another conference call for January
10, 2014. She explained, “[E]very time we spoke, I was led to believe that what was
coming from the federal court would be imminent.”


                                            -8-
      Judge Summers viewed Mr. Dunlap’s failure to mention Tri-Cities I while
advancing a position contrary to the ruling in that case as dishonest. She described
HSDA’s counsel’s delay in disclosing the dismissal of Tri-Cities I as a failure of zealous
advocacy.

        In response to Judge Summers’ January 8, 2014 email asking whether there were
new developments in the federal case, Mr. Dunlap replied that there were no new
developments even though the federal court had made clear in its December 2015 ruling
that no action would be taken in the federal case until the administrative appeal was
concluded. Mr. Dunlap suggested another sixty-day stay of the administrative appeal.
Counsel for HSDA disagreed, indicating there were new developments and that he would
be filing an explanation. The planned January 10, 2014 conference call was cancelled.

       On March 7, 2014, HSDA moved to set the administrative appeal for hearing.
Judge Summers learned from HSDA’s motion that the United States District Court for
the Eastern District of Tennessee had dismissed Tri-Cities I; that Tri-Cities Holdings had
filed Tri-Cities II in the United States District Court for the Middle District of Tennessee;
that Tri-Cities II had been transferred to the United States District Court for the Eastern
District of Tennessee; and that a magistrate judge in the Eastern District of Tennessee had
stayed discovery in Tri-Cities II on December 10, 2013, pending resolution of the
administrative appeal. Judge Summers explained that she would have proceeded with a
hearing on the administrative appeal had she known these facts because it was clear that
the federal court wanted the administrative process to play out before considering
Tri-Cities Holdings’ ADA claims. Judge Summers was “incredulous” that Mr. Dunlap
had misinformed her about what was happening in the federal case, resulting in a stay of
the administrative appeal for eight to nine months. Judge Summers stated that Mr.
Dunlap never changed his position in the administrative appeal that she should wait for
the federal court to decide the case.

       Judge Summers perceived several statements made by Mr. Dunlap in his response
to HSDA’s motion to set the appeal for hearing as threats. These included Mr. Dunlap’s
statements that she would become an illegal “fixer” for HSDA and Johnson City if she
set the matter for hearing, that he would have to join her and the tribunal in the pending
federal case if she scheduled a hearing, and that the continuing failure to issue a
Certificate of Need could result in an ADA enforcement action by the United States
Department of Justice against her and the tribunal. Judge Summers understood that Mr.
Dunlap would sue her if she “didn’t do what he wanted [her] to do”—that is, “to just
issue a [Certificate of Need] without a hearing.”

      Judge Summers said that she revoked Mr. Dunlap’s admission pro hac vice
because his response to HSDA’s motion to set the appeal for hearing was not acceptable


                                            -9-
advocacy but a gross violation of the terms on which he was admitted to practice. She
concluded that Mr. Dunlap’s coercion and misrepresentations were “a flagrant attempt to
improperly influence a judge in violation of [RPCs] 3.3, 3.5, and 8.4.” After Judge
Summers revoked Mr. Dunlap’s pro hac vice privileges, he filed a motion for her to
reconsider that decision and a motion for her to recuse herself from the administrative
proceedings. Judge Summers denied both motions. Tri-Cities Holdings later dismissed its
administrative appeal.

                                 Testimony of Mr. Dunlap

       Mr. Dunlap testified that he had been licensed to practice law in Georgia since
1988 and had never been disciplined for professional misconduct. He said that he was a
fourth generation attorney who had been “steeped in” the legal profession since
childhood. He grew up in Gainesville, Georgia, but some members of his family had until
recently lived in Johnson City for fifty years. Mr. Dunlap stated that the disciplinary
proceeding arose from his representation of a company (in which his family had an
ownership interest) that sought to bring “standard of care treatment” to Johnson City. He
asserted that he represented clients forcefully but within the bounds of appropriate
professional conduct.

       Mr. Dunlap explained that he did not disclose to Judge Summers the dismissal of
Tri-Cities I because the dismissal was not relevant to the administrative proceeding. He
noted that HSDA was not a party to Tri-Cities I. Mr. Dunlap also stressed that HSDA’s
counsel did not bring the dismissal of the case to Judge Summers’ attention until March
2014 when HSDA moved to set the administrative matter for hearing.

       Mr. Dunlap had varying explanations for his failure to inform Judge Summers that
the federal court had stayed discovery in Tri-Cities II to allow the administrative appeal
to proceed. At different times during the hearing, he testified that (1) he understood that
attorneys from the Tennessee Attorney General’s Office representing HSDA in Tri-Cities
II were advising both HSDA and Judge Summers on federal court developments; (2) it
did not “register” with him that the federal court had stayed discovery to let the
administrative appeal move forward; (3) the discovery stay in federal court was not
relevant to the administrative proceeding; (4) he expected to discuss the December 10,
2013 federal court order staying discovery during the conference call scheduled for
January 10, 2014; and (5) he was waiting for HSDA’s counsel to disclose the discovery
stay in the forthcoming filing to report on new developments in the federal action.

       In response to the Board’s allegations that he had misrepresented facts and
threatened Judge Summers, Mr. Dunlap stated that he understood the ADA cases to mean
that he was permitted “to represent the rights of [his] client to, for lack of a better word,


                                           - 10 -
threaten a lawsuit against [Judge Summers] if she did not do what [he], based on [his]
studied opinion, [believed] she was supposed to do.” He conceded, however, that he was
aware of no authority for suing a judge in the midst of a proceeding for failing to take a
requested action. Mr. Dunlap also claimed that if Judge Summers had gone ahead with a
hearing, he would have had to bring in an expert witness from New York City and re-do
the Certificate of Need hearing, which would have been an ADA violation by Judge
Summers. He admitted that he knew of no case under the ADA or “similar statutory
structure” under which a Certificate of Need administrative appeal would be either
unnecessary or a violation of federal law.

       About his statements in letters to Judge Summers, Mr. Dunlap testified that he
intended to “really get her attention” and asserted that it was appropriate for him to
“speak as forcefully and stridently as [he] could” because he thought she did not
understand her duties under the ADA. When asked about the language used in his
objection to the motion to set the appeal for hearing, Mr. Dunlap admitted that he had not
used this type of language before in communicating with a judge and that he may have
used a poor choice of words. He regretted using the term “fixer” because of the disastrous
consequences, but he felt that he was warning Judge Summers that if she held a hearing,
she would violate her judicial duties under the ADA. Mr. Dunlap stated he still felt the
same way.

       Mr. Dunlap explained that when he referred to the administrative appeal process
as an “artifice or scheme to violate the ADA,” he was using a term of art from his
practice in securities law. He said he was trying to characterize the administrative appeal
as a device to give the appearance of compliance with the ADA while not really moving
forward. Mr. Dunlap said that the filing of Tri-Cities III shows he was not pretending
when he told Judge Summers he would sue her. Mr. Dunlap was using “big guns” and
warning Judge Summers of trouble because the Department of Justice had suggested that
it would likely intervene on behalf of Tri-Cities Holdings. This purported position of the
Department of Justice gave him more confidence in his federal case and in the potential
action against Judge Summers.

       Mr. Dunlap asked the hearing panel to consider as mitigating circumstances his
efforts to bring relief to the opioid epidemic in Tennessee, his long years of practice in
the law with no disciplinary record, his contributions for the public benefit, and the fact
that there was no harm from his failure to disclose the discovery stay. He expressed that
the whole experience had been “a very strong deterrent” for him, but said he was “proud
of the potential of this case and what [he had] done in this case.”




                                          - 11 -
                                Testimony of Mr. Higgins

       Mr. Higgins served as local counsel with Mr. Dunlap in the federal actions seeking
redress under the ADA. He came on board after the dismissal of Tri-Cities I and HSDA’s
denial of Tri-Cities Holdings’ application for a Certificate of Need. This was Mr.
Higgins’ first case concerning a Certificate of Need for a methadone clinic, but he
believed it had merit under the ADA. He explained that he and Mr. Dunlap felt the ADA
claims were strong and that there was a better chance to prove the claims in federal court
than in the administrative appeal.

        Mr. Higgins said he could see Mr. Dunlap’s statements to Judge Summers as
“setting any judge off.” He explained that Mr. Dunlap had great writing and analytical
skills and was an aggressive litigator. Mr. Dunlap’s tact when dealing with the court and
other attorneys, however, was not his strength. Mr. Higgins described Mr. Dunlap as
courteous and professional, but direct and aggressive.

       Mr. Higgins did not think Mr. Dunlap intended to offend Judge Summers or to be
unethical in his statements to her. Mr. Higgins discussed with Mr. Dunlap his objection to
HSDA’s motion to set a hearing, and Mr. Dunlap could not understand how the objection
was offensive. Mr. Higgins agreed that Mr. Dunlap’s conduct was “not the right thing to
do, or stupid” but was not unethical or illegal. Mr. Higgins testified that even though he
would have done some things differently, Mr. Dunlap was “thoughtful in everything he
did.”

                             Decision of the Hearing Panel

       On February 27, 2018, the hearing panel entered its judgment, concluding that Mr.
Dunlap violated RPCs 3.3, 3.5(a), 8.4(c), and 8.4(d) and imposing a one-year suspension
as an appropriate sanction for the misconduct.

       The hearing panel found Mr. Dunlap violated RPCs 3.3 and 8.4(c) by stating to
Judge Summers during conference calls on July 31 and September 5, 2013, that he
intended to ask the federal court to stay the administrative appeal, without disclosing to
her that the United States District Court for the Eastern District of Tennessee had
dismissed Tri-Cities I as not ripe for adjudication while the Certificate of Need
application was pending. The hearing panel also found that, by providing only the title
and index pages of the Tri-Cities II complaint, Mr. Dunlap misled Judge Summers to
believe that Tri-Cities II was the initial and the only federal action to consider when
ruling on a stay of the administrative proceeding.




                                          - 12 -
       The hearing panel concluded that Mr. Dunlap also violated RPCs 3.3 and 8.4(c) by
suggesting there were “no new developments” in Tri-Cities II in his response to Judge
Summers’ email of January 8, 2014. Mr. Dunlap failed to disclose that the United States
District Court for the Middle District had transferred Tri-Cities II to the Eastern District
of Tennessee and that on December 10, 2013, the Eastern District court had stayed
discovery until the administrative appeal concluded.

       The hearing panel determined that Mr. Dunlap’s attempt to influence Judge
Summers by threatening to sue her in federal court for refusing to grant the Certificate of
Need without holding a hearing violated RPCs 3.5(a), 8.4(c), and 8.4(d). The panel noted
the lack of any objectively reasonable basis for Mr. Dunlap to have called Judge
Summers a “fixer” for HSDA and described Mr. Dunlap’s actions as going “far beyond
the use of forceful language.” The hearing panel found Mr. Dunlap’s conduct to be
contempt for Judge Summers, the tribunal, and the administrative proceedings, in
violation of RPC 8.4(d).

       The hearing panel also found that Mr. Dunlap violated RPC 8.4(d) by impeding
the resolution of the administrative appeal through duplicitous conduct that amounted to
bullying and was prejudicial to the administration of justice. The hearing panel concluded
that Mr. Dunlap was unapologetic and saw nothing improper in his conduct during the
administrative appeal before Judge Summers.

       In determining the appropriate sanction, the hearing panel considered these
American Bar Association’s Standards for Imposing Lawyer Sanctions (ABA Standards):
5.11 and 5.13 (failure to maintain personal integrity in violation of a duty owed to the
public), 6.11 and 6.12 (false statements, fraud, and misrepresentations in violation of a
duty owed to the legal system), 6.21 and 6.22 (abuse of legal process in violation of a
duty owed to the legal system), 6.31 and 6.32 (improper communications with
individuals in the legal system), and 7.1 and 7.2 (violations of duties as a professional).
The hearing panel found that three aggravating factors and one mitigating factor applied
to Mr. Dunlap’s misconduct under the ABA Standards. The hearing panel recommended
that Mr. Dunlap be suspended for one year.

                                    Trial Court Review

      Mr. Dunlap sought review of the hearing panel’s decision in the Davidson County
Chancery Court (the trial court) under Tennessee Supreme Court Rule 9, section 33.1(a).
He challenged the factual bases of several of the hearing panel’s findings and
conclusions, asserted that mitigating factors weighed against the imposition of discipline,
contended that his conduct caused no material harm, and argued that the one-year
suspension lacked proportionality.


                                           - 13 -
       The trial court affirmed the hearing panel’s decision, finding that the evidence
supported the hearing panel’s conclusion that Mr. Dunlap violated RPCs 3.3, 3.5(a),
8.4(c), and 8.4(d) and that the hearing panel’s decision was not arbitrary. The trial court
ruled that the hearing panel applied the appropriate ABA Standards, including
aggravating and mitigating factors, and that the recommended one-year suspension was
“fair and proportionate.” Mr. Dunlap appealed the trial court’s judgment to this Court
under Tennessee Supreme Court Rule 9, section 33.1(d).

                                             II.

                                          Analysis

                                    Standard of Review

       This Court has the inherent and undisputed power “to regulate and supervise the
practice of law in Tennessee.” Hyman v. Bd. of Prof’l Responsibility, 437 S.W.3d 435,
444 (Tenn. 2014) (citing In re Burson, 909 S.W.2d 768, 772–73 (Tenn. 1995)). We
ensure that Tennessee’s rules governing attorney conduct are applied in a manner that
upholds “the integrity of the bar and the public trust in our system of justice.” Green v.
Bd. of Prof’l Responsibility, 567 S.W.3d 700, 713 (Tenn. 2019) (citing Hughes v. Bd. of
Prof’l Responsibility, 259 S.W.3d 631, 647 (Tenn. 2008)). The Board derives its
authority and functions from this Court. Garland v. Bd. of Prof’l Responsibility, 536
S.W.3d 811, 816 (Tenn. 2017) (citing Brown v. Bd. of Prof’l Responsibility, 29 S.W.3d
445, 449 (Tenn. 2000)). An attorney charged with disciplinary violations has the right to
an evidentiary hearing before a hearing panel of the Board, which determines whether the
attorney committed a violation and, if so, the appropriate sanction. Bd. of Prof’l
Responsibility v. Justice, 577 S.W.3d 908, 923 (Tenn. 2019) (citing Bd. of Prof’l
Responsibility v. Daniel, 549 S.W.3d 90, 99 (Tenn. 2018)).

        The attorney or the Board may seek review of the hearing panel’s decision in
circuit or chancery court, which reviews the hearing panel’s decision “on the transcript of
the evidence before the hearing panel and its findings and judgment.” Tenn. Sup. Ct. R.
9, § 33.1(b). The trial court may reverse or modify a hearing panel’s decision only when
the party that sought review was prejudiced because the hearing panel’s findings,
inferences, conclusions, or decisions were:

       (1) in violation of constitutional or statutory provisions; (2) in excess of the
       hearing panel’s jurisdiction; (3) made upon unlawful procedure; (4)
       arbitrary or capricious or characterized by an abuse of discretion or clearly
       unwarranted exercise of discretion; or (5) unsupported by evidence which is
       both substantial and material in the light of the entire record.


                                            - 14 -
Id.; Long v. Bd. of Prof’l Responsibility, 435 S.W.3d 174, 178 (Tenn. 2014). We apply
the same standard of review for a disciplinary decision as that applied by the trial court.
Bd. of Prof’l Responsibility v. Reguli, 489 S.W.3d 408, 417 (Tenn. 2015) (citing Moncier
v. Bd. of Prof’l Responsibility, 406 S.W.3d 139, 150 (Tenn. 2013)).

       In disciplinary proceedings, this Court reviews questions of law de novo without a
presumption of correctness. Napolitano v. Bd. of Prof’l Responsibility, 535 S.W.3d 481,
496 (Tenn. 2017) (citing Reguli, 489 S.W.3d at 417). To determine whether substantial
and material evidence supports a hearing panel’s decision, we evaluate “whether the
evidence ‘furnishes a reasonably sound factual basis for the decision being reviewed.’”
Sallee v. Bd. of Prof’l Responsibility, 469 S.W.3d 18, 36 (Tenn. 2015) (quoting Sneed v.
Bd. of Prof’l Responsibility, 301 S.W.3d 603, 612 (Tenn. 2010)). In evaluating the
substantiality of the evidence, however, we do not substitute our judgment for that of the
hearing panel about the weight of the evidence on questions of fact. See Tenn. Sup. Ct. R.
9, § 33.1(b). For that reason, “where reasonable minds can disagree over the propriety of
a hearing panel’s decision, we will uphold the ruling.” Bd. of Prof’l Responsibility v.
Sheppard, 556 S.W.3d 139, 146 (Tenn. 2018) (citing Sallee, 469 S.W.3d at 42). A
hearing panel’s decision is arbitrary or capricious when it “‘is not based on any course of
reasoning or exercise of judgment, or . . . disregards the facts or circumstances of the case
without some basis that would lead a reasonable person to reach the same conclusion.’”
Hughes, 259 S.W.3d at 641 (quoting City of Memphis v. Civ. Serv. Comm’n, 216 S.W.3d
311, 316 (Tenn. 2007)). A hearing panel abuses its discretion when it applies “‘an
incorrect legal standard, or reach[es] a decision which is against logic or reasoning that
cause[s] an injustice to the party complaining.’” Reguli, 489 S.W.3d at 418 (quoting
Sallee, 469 S.W.3d at 42).

       These principles guide our review of the issues raised by Mr. Dunlap challenging
the hearing panel’s findings of fact and conclusions of law.

                  Failure to Disclose New Developments in Tri-Cities II

       Mr. Dunlap argues that the hearing panel erred in concluding that his reply to
Judge Summers’ January 8, 2014 email that there had been no new developments in the
federal case was materially false. He insists his response was accurate and reasonable
because the stay of discovery in Tri-Cities II was neither material nor relevant to the
administrative appeal.

       RPC 3.3 provides, “A lawyer shall not knowingly . . . make a false statement of
fact or law to a tribunal.” Tenn. Sup. Ct. R. 8, RPC 3.3(a)(1). In some cases, “failure to
make a disclosure is the equivalent of an affirmative misrepresentation.” Id., RPC 3.3
cmt. [3]; see also In re Fee, 898 P.2d 975, 976–78 (Ariz. 1995) (concluding that an


                                           - 15 -
attorney’s knowing failure to disclose to a judge the existence of a separate agreement
under which counsel would get additional fees from the client’s share of a settlement
violated RPC 3.3); In re Fisher, 202 P.3d 1186, 1202 (Colo. 2009) (holding that under
Colorado’s RPC 3.3(a)(1), “failure to disclose material information to a tribunal is the
equivalent of making a false statement of material fact”); Office of Disciplinary Counsel
v. Partington, No. SCAD-XX-XXXXXXX, 2011 WL 5517313, at *1 (Haw. Nov. 9, 2011), as
corrected (Dec. 8, 2011), reinstatement granted, No. SCAD-XX-XXXXXXX, 2012 WL
681227 (Haw. Feb. 29, 2012) (concluding that an attorney’s factual omissions in an
appellate brief violated RPC 3.3(a)(1)).

       While appealing the denial of the Certificate of Need through the state
administrative process, Mr. Dunlap was also suing local and state officials in federal
court to obtain the Certificate of Need without regard to the administrative process. Mr.
Dunlap, however, was not honest with Judge Summers about the status of the federal
case. He repeatedly argued to Judge Summers that she should stay the administrative
appeal because the federal court case would likely take care of issues in the appeal. Yet
by June 12, 2013, when the federal court dismissed Tri-Cities I, Mr. Dunlap was on
notice that the case he had filed in federal court would not be dispositive of the
administrative appeal. Even so, and without any factual basis, Mr. Dunlap continued to
urge Judge Summers to hold the appeal in abeyance to await the federal court’s ruling
without disclosing to her the true status of the federal case.

        Even after Mr. Dunlap filed Tri-Cities II and it was transferred back to the same
district court that had dismissed Tri-Cities I, Mr. Dunlap continued to assert to Judge
Summers that she should await the federal court ruling. In January 2014, when Judge
Summers asked if there were any new developments to report, Mr. Dunlap responded
there were none. This was not true because in December 2013, the magistrate judge had
stayed discovery in Tri-Cities II to await the conclusion of the administrative appeal. The
federal court’s stay of discovery was material information because Judge Summers would
have proceeded with the administrative appeal had she known of the magistrate judge’s
order staying discovery. Mr. Dunlap’s false statement that there were no new
developments to report and his failure to disclose the material developments delayed the
resolution of the proceeding. We find that substantial and material evidence supports the
hearing panel’s conclusion that Mr. Dunlap violated RPC 3.3 by failing to disclose
material information to Judge Summers.

       Mr. Dunlap tries to deflect blame by pointing to HSDA’s counsel’s delay in
informing Judge Summers about the stay of discovery in Tri-Cities II. Any delay by
HSDA’s counsel did not relieve Mr. Dunlap of his duty of candor under RPC 3.3 and did
not indicate the information was immaterial. Mr. Dunlap’s failure to disclose material
information about the status of the federal case was an “affirmative misrepresentation.”


                                          - 16 -
See Tenn. Sup. Ct. R. 8, RPC 3.3 cmt. [3]. Moreover, Mr. Dunlap’s varying explanations
for his failure to disclose the stay of discovery undermine his “immateriality” argument.
These explanations range from a misunderstanding that the Tennessee Attorney General’s
Office was advising Judge Summers on the federal court developments to his plan to
discuss the topic during the conference call scheduled for January 10, 2014.

        Substantial and material evidence also supports the hearing panel’s decision that
Mr. Dunlap’s failure to disclose material information violated RPC 8.4(c), which
provides that it is “professional misconduct for a lawyer to . . . engage in conduct
involving dishonesty, fraud, deceit, or misrepresentation.” Tenn. Sup. Ct. R. 8, RPC
8.4(c); see also Beard v. Bd. of Prof’l Responsibility, 288 S.W.3d 838, 851 (Tenn. 2009)
(holding that attorney’s accidental misrepresentations to the court violated RPCs 3.3(a)
and 8.4(c) where attorney did not correct misrepresentations after brought to his
attention). Under Rule 8.4(c), dishonesty “includes any conduct demonstrating a lack of
fairness and straightforwardness or a lack of honesty, probity or integrity in principle. . . .
A lawyer who breaches the duty of candor under Rule 3.3(a)(1) violates Rule 8.4(c), as
well.” Douglas R. Richmond, Appellate Ethics: Truth, Criticism, and Consequences, 23
Rev. Litig. 301, 306–08 (2004) (internal quotation marks omitted) (citations omitted).
Mr. Dunlap failed to disclose to Judge Summers material facts from the federal litigation
known to him as the attorney for Tri-Cities Holdings. In doing so, Mr. Dunlap violated
his duty of candor to the tribunal and engaged in dishonest conduct.

                         Need to Exhaust Administrative Remedies
                                Before Filing Tri-Cities II

        Mr. Dunlap contends that the hearing panel erred in sanctioning him based on his
failure to exhaust state administrative remedies. Although the hearing panel’s findings of
fact referenced the federal court’s dismissal of Tri-Cities I as not ripe for disposition, the
hearing panel did not find that Mr. Dunlap violated any RPC by filing Tri-Cities II before
exhausting administrative remedies. Rather, the findings of fact described separate
instances in which Mr. Dunlap failed to disclose to Judge Summers that Tri-Cities I had
been dismissed because the Certificate of Need application was pending. The hearing
panel’s conclusion that Mr. Dunlap violated RPCs 3.3 and 8.4(c) was based on his failure
to disclose material facts about the federal litigation, not his filing of a second federal
lawsuit. This issue lacks merit.

                   Attempt to Influence Judge Summers by Threatening
                               to Sue Her in Federal Court

      Mr. Dunlap contends that the hearing panel erred in concluding that he tried to
improperly influence Judge Summers by threatening to make her a defendant in a federal


                                            - 17 -
lawsuit. Mr. Dunlap maintains that he did not attempt to threaten or coerce Judge
Summers, only to advise her of possible liability for violating the ADA, and in doing so,
Mr. Dunlap asserts he was acting within his rights as a zealous advocate.

        RPC 3.5(a) provides that an attorney “shall not . . . seek to influence a judge, juror,
prospective juror, or other official by means prohibited by law.” Tenn. Sup. Ct. R. 8, RPC
3.5(a). Informing a judge that disciplinary or legal action will follow if the judge does not
comply with a desired outcome constitutes a “veiled threat” in violation of RPC 3.5(a).
See In re Zeno, 517 F. Supp. 2d 591, 592–95 (D.P.R. 2007), aff’d, 504 F.3d 64 (1st Cir.
2007) (concluding that attorney who “informed” a judge that a misconduct complaint
would be filed unless the judge abandoned her request for more information regarding a
petition violated Model Rule of Professional Conduct 3.5(a)).

        Mr. Dunlap’s statements to Judge Summers that she would become a defendant in
a federal lawsuit and subject to a Department of Justice investigation if she set the
administrative appeal for hearing were more than advisory. Coupled with his
characterization that Judge Summers would be “aiding and abetting” and become a
“fixer” for Johnson City and HSDA, Mr. Dunlap’s statements can reasonably be viewed
as threats made to secure a certain course of action. Mr. Dunlap wanted Judge Summers
to reject HSDA’s request to set the administrative appeal for hearing and at the same time
grant a Certificate of Need without a hearing. Judge Summers testified that she
understood from the statements that Mr. Dunlap would sue her if she “didn’t do what he
wanted [her] to do”; that is, “to just issue a [Certificate of Need] without a hearing.” The
hearing panel’s conclusion that Mr. Dunlap sought to improperly influence Judge
Summers by threatening her in violation of RPC 3.5(a) is supported by substantial and
material evidence. We do not second-guess the hearing panel “‘as to the weight of the
evidence on questions of fact.’” Meehan v. Bd. of Prof’l Responsibility, 584 S.W.3d 403,
413 (Tenn. 2019) (quoting Tenn. Sup. Ct. R. 9, § 33.1(b)).

        RPC 8.4(c) prohibits conduct involving dishonesty, fraud, deceit, or
misrepresentation. Tenn. Sup. Ct. R. 8, RPC 8.4(c). RPC 8.4(d) provides that a lawyer
must not “engage in conduct that is prejudicial to the administration of justice.” Id., RPC
8.4(d). Mr. Dunlap’s false statements to Judge Summers about the status of the federal
litigation involved dishonesty and violated RPC 8.4(c). Mr. Dunlap’s attempts to
intimidate Judge Summers and to coerce her to delay the administrative appeal and grant
his client a Certificate of Need without a hearing suggest a course of conduct that runs
contrary to the judicial function of deciding issues impartially on their merits. Mr.
Dunlap’s attempt to coerce a desired outcome by threats violated RPC 8.4(d). See
Gardendance, Inc. v. Woodstock Copperworks, Ltd., No. 1:04CV10, 2006 WL 8447272,
at *7 (M.D.N.C. Jan. 19, 2006) (finding that attorney violated RPC 8.4(d) by threatening
to sue opposing counsel and opposing counsel’s law firm in an effort to coerce them to


                                            - 18 -
release him from his legal obligations); Ligon v. Stilley, 371 S.W.3d 615, 625, 668–70
(Ark. 2010) (concluding that attorney’s statements to a judge that the attorney would
“prefer” not to report to disciplinary or judicial authorities the judge’s issuance of a
sanction was an attempt to use criminal process and the disciplinary system to coerce a
favorable result and was prejudicial to the administration of justice); In re Small, 294
P.3d 1165, 1181, 1191 (Kan. 2013) (concluding that attorney violated Kansas RPC 8.4(d)
by stating in court filings that the court lacked impartiality, was prejudiced, and
advocated on behalf of opposing parties). This issue lacks merit.

                       “No Good Faith Basis” to File Tri-Cities II
                          in the Middle District of Tennessee

       Mr. Dunlap argues that the hearing panel erred in sanctioning him for filing
Tri-Cities II in the United States District Court for the Middle District of Tennessee
without a “good faith basis.” Yet Mr. Dunlap admitted in his brief that the hearing panel
“made no finding of misconduct by Mr. Dunlap filing Tri-Cities II in the Middle District
of Tennessee.” The hearing panel only quoted in one of its findings of fact the magistrate
judge’s statements that the filing of Tri-Cities II “manifested a contemptuous attitude
toward this Court’s earlier decision.” This issue has no merit.

                            Failure to Disclose the Dismissal
                            of Tri-Cities I to Judge Summers

        Mr. Dunlap contends that the hearing panel erred in concluding that he violated
RPCs 3.3 and 8.4(c) by not disclosing to Judge Summers the filing and later dismissal of
Tri-Cities I. He asserts that the dismissal of Tri-Cities I was not relevant to the
administrative appeal, noting that HSDA’s counsel also did not inform Judge Summers of
the dismissal. He also contends that he disclosed the existence of Tri-Cities I to Judge
Summers. Failure to disclose material information to a tribunal violates an attorney’s
duty of candor under RPC 3.3 and also constitutes dishonest conduct in violation of RPC
8.4(c).

       The federal court’s dismissal of Tri-Cities I was relevant and material information
that Mr. Dunlap should have disclosed to Judge Summers in the multiple conference calls
about the administrative appeal. Judge Summers testified that she would not have
continued to stay the administrative appeal had she known that the federal court
dismissed Tri-Cities I as not ripe for adjudication pending resolution of the administrative
Certificate of Need process. Like the new developments in Tri-Cities II, the federal
court’s dismissal of Tri-Cities I was material to Judge Summers’ decision to grant Mr.
Dunlap’s request to stay the administrative appeal.



                                           - 19 -
        Mr. Dunlap asserts that he disclosed the existence of Tri-Cities I in his motion for
admission pro hac vice. An affidavit attached to his motion for admission listed both
Tri-Cities I and Tri-Cities II as other cases in which he had sought admission pro hac
vice. Judge Summers testified, however, that she had no way of knowing that any case
listed in the affidavit would be the same as the federal litigation Mr. Dunlap kept
referencing during conference calls. Mr. Dunlap also insisted that he disclosed Tri-Cities
I in a July 29, 2013 letter to Judge Summers that included the Tri-Cities II complaint,
which referenced Tri-Cities I. Yet Mr. Dunlap’s letter only attached copies of the title and
index pages of the Tri-Cities II complaint, none of which mentioned Tri-Cities I. The
hearing panel concluded that Mr. Dunlap misled Judge Summers by attaching a partial
complaint, suggesting that Tri-Cities II was the initial and only federal action to consider
when ruling on Mr. Dunlap’s request to stay the administrative appeal. Mr. Dunlap never
disclosed that Tri-Cities I had been dismissed because his client’s application for a
Certificate of Need was pending. HSDA’s counsel’s failure to bring up the filing and
later dismissal of Tri-Cities I neither relieved Mr. Dunlap of his personal duty to disclose
material information to the tribunal under RPC 3.3 nor allowed Mr. Dunlap to transfer
this duty to Judge Summers.

      We find that substantial and material evidence supports the hearing panel’s
conclusion that Mr. Dunlap violated RPCs 3.3 and 8.4(c) by failing to disclose material
information about Tri-Cities I.

                        Misrepresentation About Request to Federal Court
                                to Stay the Administrative Appeal

       Mr. Dunlap disputes the hearing panel’s conclusion that he violated RPCs 3.3 and
8.4(c) by misrepresenting to Judge Summers in two conference calls that he intended to
ask the federal court to stay the administrative appeal. The hearing panel’s conclusion,
however, was related to Mr. Dunlap’s failure to disclose the filing and dismissal of
Tri-Cities I.8

      Mr. Dunlap first argues that he made multiple requests to Judge Summers to stay
the administrative appeal. This argument misses the mark because requests to Judge
Summers to stay the administrative appeal were not requests for a stay to the federal
       8
           The hearing panel stated:

                9.      Mr. Dunlap violated his RPC 3.3 duty of candor to ALJ Summers and
       8.4(c) . . . when he stated . . . that he intended to ask the federal court to stay the CON
       appeal case without disclosing that the Tri-Cities I case had been filed and dismissed as
       not ripe for adjudication due to the need to exhaust the CON process.

(Emphasis added).

                                                 - 20 -
court. Mr. Dunlap then references multiple motions he filed in federal court seeking
“injunctive relief,” which he claims could have stayed the administrative appeal. But by
this time, the United States District Court for the Eastern District of Tennessee had
already dismissed Tri-Cities I because of Tri-Cities Holdings’ failure to complete the
Certificate of Need administrative process. Mr. Dunlap’s representation that he intended
to ask the federal court to stay the administrative appeal runs contrary to the federal
court’s previous ruling on the issue. Ultimately, Mr. Dunlap did not produce a federal
court filing that requested a stay of the administrative appeal. Thus, we conclude that
substantial and material evidence supports the hearing panel’s conclusion that Mr.
Dunlap violated RPCs 3.3 and 8.4(c) by failing to disclose material information to Judge
Summers.

                   Characterization of the Administrative Appeal as a
                “Scheme or Artifice” and of Judge Summers as a “Fixer”

       Mr. Dunlap challenges the hearing panel’s conclusion that he acted improperly by
characterizing the administrative appeal as a “scheme or artifice” and Judge Summers as
a “fixer” for HSDA and Johnson City. He contends that he simply advised Judge
Summers that HSDA was asking her to violate the ADA, that he had a reasonable basis to
do so, and that his actions were well within his rights as an advocate.

       In Board of Professional Responsibility v. Parrish, 556 S.W.3d 153 (Tenn. 2018),
cert. denied, 139 S. Ct. 1216, 203 L. Ed. 2d 207 (2019), this Court addressed an
attorney’s pejorative statements directed toward three appellate judges. The attorney
accused the judges of being “willing to abuse the power of [their] judicial office”;
“turn[ing] a deaf ear fixated on making a result that satiates . . . sympathies”; and “doing
what a bribe-taking judge would do to victimize a litigant who was targeted by a bribe.”
Id. 158–60. We determined that substantial and material evidence supported the hearing
panel’s conclusion that the attorney’s pejorative statements violated RPC 8.4(d), among
other ethical rules. Id. at 167.

       By casting Judge Summers as a possible “fixer” that would be “aiding and
abetting” opposing parties, Mr. Dunlap engaged in conduct prejudicial to the
administration of justice, in violation of RPC 8.4(d). These characterizations signal a lack
of trust in the ability of the tribunal to adjudicate matters impartially and in accordance
with the law and tend to erode the public’s confidence in the courts. We also agree with
the hearing panel that Mr. Dunlap had no “objectively reasonable basis” to characterize
Judge Summers in those terms. Likewise, Mr. Dunlap’s description of the administrative
appeal as a “scheme or artifice to violate the ADA,” based on his opinion that the federal
statute mandated his preferred outcome, was prejudicial to the administration of justice.
Mr. Dunlap’s statement evidenced a belief that the administrative structure was designed


                                           - 21 -
to contravene rather than uphold legal rights. Mr. Dunlap admitted that he was aware of
no legal authority supporting his position that the administrative appeal was unnecessary
or violated federal law. His repeated references to his “studied opinion” about what the
ADA required, with no legal support, did not justify his inappropriate comments.

       Contrary to Mr. Dunlap’s contention, this conduct goes “far beyond the use of
forceful language” by a zealous advocate. His conduct breached his obligation “to
demonstrate respect for the law and legal institutions.” See Tenn. Sup. Ct. R. 8, RPC 8.4
cmt. [9]; see also Lawyer Disciplinary Bd. v. Hall, 765 S.E.2d 187, 199 (W. Va. 2014)
(finding that attorney’s inflammatory, unprofessional, and disrespectful comments about
a judge, without an objectively reasonable basis, violated Rule 8.4(d)); Bd. of Prof’l
Responsibility v. Davidson, 205 P.3d 1008, 1016 (Wyo. 2009) (concluding that baselessly
impugning the integrity of a judge is prejudicial to the administration of justice). We find
that substantial and material evidence supports the hearing panel’s conclusion that Mr.
Dunlap’s unfounded and disparaging characterizations expressed contempt for Judge
Summers and the tribunal.

                               Appropriateness of Sanction

      Mr. Dunlap contends that the one-year suspension imposed by the hearing panel
was disproportionate to the discipline imposed in other cases and that there was no
evidence that his conduct caused material harm.

       In determining the appropriate sanction for an attorney’s misconduct, a hearing
panel must consider the applicable ABA Standards. Tenn. Sup. Ct. R. 9, § 15.4(a). The
hearing panel first identifies the presumptive sanction under the ABA Standards and then
considers whether the presumptive sanction should be increased or decreased based on
aggravating and mitigating factors. Sheppard, 556 S.W.3d at 147 (quoting Bd. of Prof’l
Responsibility v. Cowan, 388 S.W.3d 264, 268 (Tenn. 2012)). If there are no aggravating
or mitigating factors, the presumptive sanction applies. Id. (citing Talley v. Bd. of Prof’l
Responsibility, 358 S.W.3d 185, 194 (Tenn. 2011)).

       ABA Standards 6.12, 6.22, 6.32, and 7.2 listed by the hearing panel identified
suspension as the presumptive sanction. The hearing panel did not specify which
standards it relied on for the one-year suspension, but had the flexibility to identify
multiple applicable ABA Standards and recommend a sanction within the presumptive
sanctions identified in those standards. In Board of Professional Responsibility v. Daniel,
this Court explained that when fact patterns do not place misconduct within a single ABA
Standard, hearing panels “may identify all relevant ABA Standards and then determine a
sanction within the range of the presumptive sanctions identified in the relevant ABA
Standards.” 549 S.W.3d at 102. As we have stated, “[t]he ABA Standards ‘are not


                                           - 22 -
designed to propose a specific sanction for each of the myriad of fact patterns in cases of
lawyer misconduct,’ and they are ‘not analogous to criminal determinate sentences.’”
Maddux v. Bd. of Prof’l Responsibility, 409 S.W.3d 613, 624 (Tenn. 2013) (quoting ABA
Standards, Theoretical Framework). The hearing panel was at liberty to recommend a
sanction for Mr. Dunlap from the range of presumptive sanctions under the applicable
ABA Standards.

        We find that the hearing panel’s findings of fact and conclusions of law support
suspension as the presumptive sanction under ABA Standards 6.12, 6.32, and 7.2. Mr.
Dunlap’s violation of RPCs 3.3 and 8.4(c) in failing to disclose material facts to Judge
Summers falls under ABA Standard 6.12 (suspension is appropriate when an attorney
“knows that false statements or documents are being submitted to the court or that
material information is being improperly withheld”). Likewise, ABA Standard 6.32
(suspension is appropriate when an attorney knowingly engages in improper
“communication with an individual in the legal system”) applies based on Mr. Dunlap’s
violation of RPCs 3.5(a), 8.4(c), and 8.4(d) by threatening Judge Summers to coerce
action favorable to his client. Last, Mr. Dunlap’s disparaging descriptions of Judge
Summers and the tribunal and the delay in resolution of the administrative appeal caused
by his misconduct were prejudicial to the administration of justice, see RPC 8.4(d), and
thus involve ABA Standard 7.2 (suspension is appropriate when an attorney knowingly
engages in conduct that violates “a duty owed as a professional and causes injury or
potential injury to a client, the public, or the legal system”). The hearing panel did not act
arbitrarily or capriciously or abuse its discretion in recommending suspension because its
decision reflects the presumptive sanction under several ABA Standards applicable to
Mr. Dunlap’s misconduct.

       The hearing panel concluded that three aggravating factors—substantial
experience in the practice of law, multiple offenses, and refusal to acknowledge wrongful
nature of conduct—applied. Mr. Dunlap challenges the hearing panel’s finding that he
refused to acknowledge the wrongful nature of his conduct. He contends that he was and
remains extremely apologetic for his actions. Mr. Dunlap relies on his statements during
the disciplinary hearing that he regretted his conduct, that he may have been wrong, and
that he could not “formally” admit fault because that would prejudice his client’s rights in
violation of his duty of loyalty. Mr. Dunlap also notes that he offered to write a letter of
apology to Judge Summers.

      Mr. Dunlap’s statements during the disciplinary hearing that “I could be wrong,”
“maybe I’m wrong,” or “if I have made a mistake” were at best equivocal and did not
acknowledge wrongdoing or express remorse. Nor do they overcome his unambiguous
statements and sustained refusal to admit fault in his conduct before Judge Summers.



                                            - 23 -
       At the disciplinary hearing, Mr. Dunlap did not accept that he had a duty under the
RPCs to inform Judge Summers of the magistrate judge’s order to stay discovery in
Tri-Cities II. He stated that the “tone” he used with Judge Summers was appropriate, and
he rejected the conclusions of Judge Summers, the chancery court, and the Court of
Appeals that his conduct violated any RPC.9 Mr. Dunlap declared, “I’m proud of the
potential of this case and what I’ve done in this case.”

       Mr. Dunlap’s offer to write an apology letter to Judge Summers during
negotiations with the Board was conditioned on settling the disciplinary case without an
admission of fault. Mr. Dunlap’s “apology offer” conflicts with his assertion that an
apology would prejudice his client in the federal litigation.

        The hearing panel heard Mr. Dunlap’s testimony and, despite his assertions to the
contrary, determined that he was unapologetic. This Court defers to a hearing panel’s
determination of a witness’s credibility. See Reguli, 489 S.W.3d at 421 (citing Long, 435
S.W.3d at 181). We find that substantial and material evidence supports the hearing
panel’s conclusion that Mr. Dunlap was not apologetic and did not acknowledge his
conduct was wrongful. See Sallee, 469 S.W.3d at 36 (quoting Sneed, 301 S.W.3d at 612)
(stating that the evidence “furnishes a reasonably sound factual basis for the decision
being reviewed”). Mr. Dunlap’s refusal to acknowledge the wrongful nature of his
conduct was properly considered as an aggravating factor in determining an appropriate
sanction for his misconduct. See ABA Standards 9.22(g).

       Mr. Dunlap contends that the hearing panel should have considered his efforts to
bring relief to the opioid epidemic in Tennessee as a mitigating factor. The hearing panel
correctly rejected this request. Mr. Dunlap’s inappropriate handling of the administrative
appeal, not its subject matter, resulted in the disciplinary action.

       In sum, the aggravating factors outweigh the mitigating factors and support the
hearing panel’s decision.

        Mr. Dunlap supports his argument that suspension is an improper sanction for his
misconduct with a series of disciplinary matters that resulted in suspensions, listed by
attorney name, date, and a brief parenthetical explanation of the attorney’s misconduct.
Mr. Dunlap asserts that these cases involved misconduct that was more serious than his
conduct. Mr. Dunlap’s brief also lists several disciplinary matters that resulted in public
censures, contending that his conduct did not rise to the level of the misconduct in those
cases. Mr. Dunlap failed to develop his argument with any analysis of the facts of the
listed disciplinary matters or the application of the ABA Standards to his case. Moreover,
       9
         During oral argument before this Court, Mr. Dunlap did not concede he had done anything
wrong during the administrative appeal.

                                             - 24 -
the sanctions in the listed cases were not appealed and reached this Court on the Board’s
petition to enforce the sanction recommended by the hearing panel. Thus, Mr. Dunlap’s
case is in a different procedural posture because he appealed the trial court’s order
affirming the hearing panel’s recommendation. Applying our standard of review, we have
concluded that suspension is supported by the hearing panel’s findings of fact and
conclusions of law based on multiple ABA Standards.

        Mr. Dunlap also contends that the suspension recommended by the hearing panel
is improper because there was no evidence of material harm. See ABA Standard 3.0
(listing “the potential or actual injury caused by the lawyer’s misconduct” as a factor to
consider in imposing a sanction). Under the ABA Standards, the consideration of harm or
injury is included in each of the specific standards stating the presumptive sanction for a
particular type of misconduct. See, e.g., ABA Standard 6.12 (“Suspension is generally
appropriate when a lawyer knows that false statements or documents are being submitted
to the court or that material information is improperly being withheld, and takes no
remedial action, and causes injury or potential injury to a party to the legal proceeding,
or causes an adverse or potentially adverse effect on the legal proceeding.” (emphasis
added)); ABA Standard 6.32 (“Suspension is generally appropriate when a lawyer
engages in communication with an individual in the legal system when the lawyer knows
that such communication is improper, and causes injury or potential injury to a party or
causes interference or potential interference with the outcome of the legal proceeding.”
(emphasis added)).

       Here, the hearing panel concluded that Mr. Dunlap’s conduct “unnecessarily
impeded a resolution of the [Certificate of Need] appeal . . . which was prejudicial to the
administration of justice.” This conclusion is supported by Judge Summers’ testimony
that she would have set the appeal for hearing within the statutory deadline of 180 days if
not for Mr. Dunlap’s misrepresentations and failure to disclose material information.
Moreover, Mr. Dunlap’s statements about Judge Summers becoming a “fixer” for and
“aiding and abetting” opposing parties undermine trust in the impartiality of the
administrative tribunal. Mr. Dunlap’s interference with the regular operation of the
administrative appeal process and the resulting delay, coupled with his disparaging
remarks toward Judge Summers and the tribunal, are evidence of harm to the legal
system.

       Based on our review, we hold that the one-year suspension imposed by the hearing
panel was appropriate. The hearing panel’s decision was supported by substantial and
material evidence and was neither arbitrary nor an abuse of discretion. Suspension was
the presumptive sanction under the applicable ABA Standards and was supported by the
balance of aggravating and mitigating factors.



                                          - 25 -
                                          III.

                                      Conclusion

       For the reasons stated herein, we affirm the trial court’s judgment upholding the
hearing panel’s decision and tax the costs of this appeal to James A. Dunlap, Jr.



                                                  _________________________________
                                                  SHARON G. LEE, JUSTICE




                                         - 26 -